DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
1. The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
2. According to paper filed on Oct. 11, 2022, the applicants have canceled claims 9, 13-14, 18 and 23 and furthermore, have amended claims 1 and 5.
3. Claims 1-6, 15-17, 19-22 and 25 are pending in the application.

Response to Arguments
4. Applicant's arguments filed Oct. 11, 2022 have been fully considered but they are not persuasive regarding Improper Markush Group rejection of claims 1-6, 15-17 and 19-22 and objection of claim 4. The applicants have amended claims to overcome all other rejections. Regarding Improper Markush Group rejection, the examiner does not agree with the applicant’s arguments that compounds of claim 1 have a common core. As stated clearly in the last office action, the values of variables A and Rd-Rg are critical for the common core of these compounds. Also, since prior art reference was found against specific species (see last office action), search will not be extended to additional species. The claims must be amended to read upon the elected species. It is also of note that claim 5 has several compounds where variable A represents phenyl group which is not present in claim 1. Regarding objection of claim 4, the examiner does not agree with the applicant’s arguments that this claim is not multiple dependent. Claim 4 is dependent upon claim 3 as well as claim 1 and therefore, is multiple dependent.

Conclusion
5. The Improper Markush Group rejection of claims 1-6, 15-17 and 19-22 is maintained for the reasons of record.
6. Claim 4 remains objected for the reasons of record.
7. Claim 25 is allowed.

                           NEW        GROUNDS      OF      REJECTION
Claim Rejections - 35 USC § 112
8. The following is a quotation of the first paragraph of 35 U.S.C. 112(a):
(a) IN GENERAL.—The specification shall contain a written description of the invention, and of the manner and process of making and using it, in such full, clear, concise, and exact terms as to enable any person skilled in the art to which it pertains, or with which it is most nearly connected, to make and use the same, and shall set forth the best mode contemplated by the inventor or joint inventor of carrying out the invention.

9. The following is a quotation of the first paragraph of pre-AIA  35 U.S.C. 112:
The specification shall contain a written description of the invention, and of the manner and process of making and using it, in such full, clear, concise, and exact terms as to enable any person skilled in the art to which it pertains, or with which it is most nearly connected, to make and use the same, and shall set forth the best mode contemplated by the inventor of carrying out his invention.

10. Claims 1-4, 6, 15-17 and 19-22 are rejected under 35 U.S.C. 112(a) or 35 U.S.C. 112 (pre-AIA ), first paragraph, as failing to comply with the written description requirement. The claim(s) contains subject matter which was not described in the specification in such a way as to reasonably convey to one skilled in the relevant art that the inventor or a joint inventor, or for applications subject to pre-AIA  35 U.S.C. 112, the inventor(s), at the time the application was filed, had possession of the claimed invention. The applicants have amended claim 1 to delete the value of variable Rj as halogen when variable A represents pyridine to overcome prior art rejection. This introduces new matter since this proviso was not present in the originally filed specification or claims.
11. Applicant's amendment necessitated the new ground(s) of rejection presented in this Office action.  Accordingly, THIS ACTION IS MADE FINAL.  See MPEP § 706.07(a).  Applicant is reminded of the extension of time policy as set forth in 37 CFR 1.136(a).  
A shortened statutory period for reply to this final action is set to expire THREE MONTHS from the mailing date of this action.  In the event a first reply is filed within TWO MONTHS of the mailing date of this final action and the advisory action is not mailed until after the end of the THREE-MONTH shortened statutory period, then the shortened statutory period will expire on the date the advisory action is mailed, and any extension fee pursuant to 37 CFR 1.136(a) will be calculated from the mailing date of the advisory action.  In no event, however, will the statutory period for reply expire later than SIX MONTHS from the date of this final action. 

12. Any inquiry concerning this communication or earlier communications from the examiner should be directed to CHARANJIT AULAKH whose telephone number is (571)272-0678. The examiner can normally be reached Monday-Friday 8:30-5:00.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Anna Jiang can be reached on 571-272-0627. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.



                                     /CHARANJIT AULAKH/                                     Primary Examiner, Art Unit 1625